Morgan, J.
This is a suit to enforce the payment of a parish license tax of twenty-five dollars for keeping a billiard table, and eighty-five dollars license as a retail liquor dealer, and to injoin him from prosecuting these occupations until his taxes are paid.
The defense is that the parish has no right to levy or collect any license tax, and that the tax as levied by the police jury is unequal on all persons who pursue the occupation of retail liquor dealers, and in this regard violates the one hundred and eighteenth article of the Constitution, and is therefore null and void.
The power of police juries “to impose whatever parish tax they may see fit on all keepers of billiard tables and grog shops” is given, in terms, by the two thousand seven hundred and forty-third section of the Revised Statutes of 1870, and it is not contended or shown that the keeper of every billiard table in that parish is not taxed the same sum for carrying on that occupation.
The second objection is that the law under which the tax is levied violates the one hundred and eighteenth article of the Constitution, which declares that taxation shall be uniform throughout the State. The objection is that the sum taxed is regulated by the amount of business which is done, those who sell for more than $15,000 having to pay one sum, and those who sell for less than $15,000 and more than $5000, another sum, and so on. This objection is fatal. • See State v. Endom, 23 An. 663.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court, in so far as it injoins the defendant from keeping a billiard table until he pays the tax of twenty-five dollars, be approved; and it is further ordered, adjudged and decreed that in all other respects the judgment be avoided, annulled and reversed, and the injunction dissolved. Defendant to pay the costs in the court below; plaintiff to pay the costs of appeal.